Title: From George Washington to David Stuart, 8 January 1797
From: Washington, George
To: Stuart, David


                        
                            Dear Sir, 
                            Philadelphia 8th Jany 1797
                        
                        Your letter of the 18th Ulto with its enclosures, came to hand in the usual
                            course of the Post; but the pressure of public business has prevented my giving it an
                            acknowledgment until now.
                        The first thing I shall do after I am settled at Mount Vernon, will be to
                            adjust all my accounts of a private nature; the doing of which, as they ought, has been
                            prevented by public avocations.
                        
                        What effect Mr Adets conduct has had, or will have on the public mind, you can
                            form a better opinion of than me. One of the objects which he had in view, (in timing the
                            publication) is too apparent to require explanation. Some of his own zealots, do not scruple to confess that, he has been too precipitate; and thereby
                            injured the cause he meant to espouse; which is, to establish such an influence in this
                            country as to sway the government, & control its measures. Evidences of this design
                            are abundant, and new proofs are exhibiting themselves every day, to illustrate the fact;
                            and yet, lamentable thought! a large party under real, or pretended fears of British
                            influence, are moving heaven & earth to aid Him in their designs. It is a fact well
                            known, for history proves it, that from the restless temper of the French, and the policy of
                            that nation, they attempt openly, or covertly, by threats or soothing professions—to
                            influence the conduct of most governments. That they have attempted it with us, a little
                            time will shew; but finding a Neutral conduct had been adopted, and would not be
                            relinquished by those who Administered the government—the next step, was to try the people;
                            and to work upon them; several presses, & many Scribblers have been employed to
                            emblazen the improper Acts of the British governmt and its Officers, and to place them in
                            all the most exagerated & odious points of view they were Susceptible; to complain
                            that there was not only a deficiency of friendship, but a want of justice also in the
                            Executive, towards France the cause of which, say they, is to be found in a predeliction
                            for Great Britain. This not working as well as was expected, from a supposition that there was too much confidence,
                            & perhaps personal regard for the present Chief Majistrate & his politics,
                            the batteries latterly have been levelled at him particularly & personally and
                            although he is soon to become a private citizen, his opinions are to be knocked down,
                            & his character reduced as low as they are capable of sinking it, even by resorting
                            to absolute falsehoods. As an evidence whereof, and of the plan they were pursuing, I send
                            you a letter from Mr Paine to me, Printed in this City & disseminated with great
                            industry. Others of a similar nature are also in circulation.
                        
                        To what lengths the French Directory will ultimately go, is difficult to say;
                            but that they have been led to the present point by our own People, I have no doubt. Whether
                            some, who have done this, would choose to accompany them any further, or not, I shall not
                            undertake to decide. But I shall be mistaken if the candid part of my countrymen (although
                            they may be under a French influence) do not see, and acknowledge, that they have imbibed
                            erroneous impressions of the conduct of this government, towards France, when the
                            communication which I promised at the opening of the Session & which will be ready
                            in a few days, comes before the public. It will be seen, if I mistake not also that that
                            country has not such a claim upon our gratitude as has been generally Supposed; and that
                            this country has violated no engagement with it; been guilty of no Act of injustice towards
                            it; nor have been wanting in friendship; where it could be rendered without departing from
                            that Neutral station we had taken, & resolved to maintain.
                        Enclosed also, you will receive a production of Peter Porcupine, alias Wm
                            Cobbet. Making allowances for the asperity of an Englishman; for some of his strong
                            & course expressions; and a want of official information of many facts—it is not a
                            bad thing.
                        I rejoice much to hear of Mrs Stuarts restoration to health—&
                            congratulate you, & her on it, & on the birth of a daughter—My best wishes
                            attend her & the family—and with very great regard—I am, Dr Sir Your Affecte
                        
                            Go: Washington
                            
                        
                    